If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


AUDREY WEST and RANDY WEST,                                          FOR PUBLICATION
                                                                     August 6, 2020
               Plaintiffs-Appellees,                                 9:00 a.m.

v                                                                    No. 348452
                                                                     Court of Claims
DEPARTMENT OF NATURAL RESOURCES,                                     LC No. 18-000236-MZ
ANDREA ALBERT, and STEVE BUTZIN,

               Defendants-Appellants.


Before: RIORDAN, P.J., and SHAPIRO and RONAYNE KRAUSE, JJ.

RONAYNE KRAUSE, J.

        In this personal-injury action, defendants, the Department of Natural Resources (DNR) and
two of its conservation officers appeal as of right the order of the Court of Claims denying the
DNR’s motion for summary disposition premised upon governmental immunity. The only issue
in this appeal is whether the DNR-owned snowmobiles involved in the accident underlying this
case met the definition of “motor vehicle” for purposes of the exception to governmental immunity
set forth in MCL 691.1405. The trial court ruled that they did, and thus denied the motion. For
the reasons discussed below, we affirm.

                                            I. FACTS

        Plaintiffs, a father and daughter, were driving a snowmobile on Pinney Bridge Road in
Chestonia Township when they allegedly encountered the defendant conservation officers, acting
in the course of their employment with the DNR, driving DNR-owned snowmobiles on the same
road in the wrong direction. Although defendants primarily attempt to characterize Pinney Bridge
Road as a mere snowmobile trail, as opposed to a roadway proper, they also describe it as “an
unpaved, country road.” Plaintiffs assert that they were forced to swerve off the road. As a result,
plaintiffs’ snowmobile crashed, the daughter was thrown into a nearby river, and the father was
pinned underneath the snowmobile.

      Plaintiffs commenced action in the Court of Claims, arguing, in relevant part, that under
MCL 691.1405, the DNR was liable for their alleged injuries on the ground that they were caused
by motor vehicles owned by the DNR and operated by its employees in the course of their


                                                -1-
employment. Defendants filed a motion for summary disposition pursuant to MCR 2.116(C)(7),
arguing in relevant part that snowmobiles are not motor vehicles, so MCL 691.1405 did not defeat
the DNR’s immunity.

        The Court of Claims considered the motion without oral argument, and it issued a written
opinion and order denying the DNR’s motion for summary disposition. The court analyzed several
cases that held that such vehicles other than cars or trucks as tractors and mowers constituted
“motor vehicles” for purposes of MCL 691.1405. Reasoning that snowmobiles were similar to
such conveyances, and noting that the ones in question were being driven on a public roadway by
the DNR’s employees “to assist them in their duties,” the Court of Claims ruled that the
snowmobiles in this case were motor vehicles triggering the exception to governmental immunity
under MCL 691.1405. This appeal followed.

                                         II. ANALYSIS

        A trial court’s decisions on motions for summary disposition, and also on questions of
statutory interpretation, are reviewed de novo. See McCahan v Brennan, 492 Mich. 730, 735-736;
822 NW2d 747 (2012). So long as issues are brought to the trial court’s attention, they are
preserved for our review irrespective of whether the trial court rules on, or even recognizes, them.
Peterman v Dep’t of Natural Resources, 446 Mich. 177, 183; 521 NW2d 499 (1994). We may
address questions of law where “the facts necessary for [their] resolution have been presented.”
See Steward v Panek, 251 Mich. App. 546, 554; 652 NW2d 232 (2002). We note that defendants
chose to file a motion for summary disposition in lieu of an answer and before discovery, and thus
any insufficiency in the record would make summary disposition at least premature. See Hoffman
v Warden, 184 Mich. App. 328, 337; 457 NW2d 367 (1990).

         Under the governmental tort liability act, MCL 691.1401 et seq., governmental agencies in
this state are generally immune from tort liability for actions taken in furtherance of governmental
functions. MCL 691.1407(1). “It is well established that governmental immunity is not an
affirmative defense, but is instead a characteristic of government.” Fairley v Dep’t of Corrections,
497 Mich. 290, 298; 871 NW2d 129 (2015), citing Mack v Detroit, 467 Mich. 186, 198; 649 NW2d
47 (2002). It is a plaintiff’s burden to plead and prove facts establishing an exception to
governmental immunity. Fairley, 497 Mich. at 298, 300; Mack, 467 Mich. at 198. “The Legislature
has provided six exceptions to this broad grant of immunity, which courts must narrowly
construe.” Yono v Dep’t of Transp, 499 Mich. 636, 646; 885 NW2d 445 (2016) (quotation marks
and citation omitted).

       One such statutory exception is the so-called motor-vehicle exception, which provides that
governmental agencies remain “liable for bodily injury and property damage resulting from the
negligent operation by any officer, agent, or employee of the governmental agency, of a motor
vehicle of which the governmental agency is owner . . . ” MCL 691.1405.

         MCL 691.1405 does not define “motor vehicle.” The Michigan Vehicle Code, MCL 257.1
et seq., provides a definition of both “owner,” MCL 257.37, and “motor vehicle,” MCL 257.33.
However, our Supreme Court has explained that MCL 691.1405 only refers to the Vehicle Code’s
definition of “owner,” and it does not rely on the Vehicle Code’s definition of “motor vehicle.”
Stanton v Battle Creek, 466 Mich. 611, 616; 647 NW2d 508 (2002). Reasoning that the rule


                                                -2-
requiring narrow construction of statutory exceptions to immunity called for “a narrow definition
to the undefined term ‘motor vehicle,’ ” the Court held that “motor vehicle” for purposes of the
motor-vehicle exception is “an automobile, truck, bus, or similar motor-driven conveyance.” Id.
at 618. The Court concluded that forklifts do not meet the definition of “motor vehicle” because
a forklift is a piece of industrial equipment not similar to a car, truck, or bus. Id. As our dissenting
colleague aptly notes, it has proved difficult to apply the concept of a “similar motor-driven
conveyance,” but courts may not rely on the easily-applied definition in MCL 257.33, so courts
have generally considered a proposed motor vehicle’s physical characteristics, design and intended
use, and actual use.

        The Court expanded that analysis in its order in Overall v Howard, 480 Mich. 896; 738
NW2d 760 (2007), in which it reversed this Court’s unpublished decision holding that a golf cart
met the definition of “motor vehicle” and expressly adopted the contrary reasoning of the partial
dissent. Supreme Court orders are binding precedent “to the extent they can theoretically be
understood, even if doing so requires one to seek out other opinions . . . ” Woodring v Phoenix Ins
Co, 325 Mich. App. 108, 115; 923 NW2d 607 (2018). Accordingly, the reasoning in the
unpublished partial dissent from this Court is now binding precedent, expanding upon Stanton’s
“similar motor-driven conveyance” analysis to include consideration of whether the conveyances
at issue were designed for operation on or along the roadway:

       [T]he vehicles at issue in [other cases applying MCL 691.1405] were motor-
       vehicle-like conveyances that were designed for operation on or alongside the
       roadway, and each of these conveyances generally resembled an automobile or
       truck. In contrast, the forklift at issue in Stanton was not similar to an automobile,
       bus, or truck, and was not designed for operation on or alongside the roadway.
       [Overall v Howard, unpublished opinion per curiam of the Court of Appeals, issued
       April 26, 2007 (Docket No. 274588) (JANSEN, J., concurring in part and dissenting
       in pertinent part), partial dissent at 1.]

The dissent, and thus our Supreme Court, held that a golf cart, like a forklift, is not intended to be
operated on or alongside a roadway. Id.

        This Court has held that such conveyances as a Gradall hydraulic excavator, Wesche v
Mecosta Co Rd Comm, 267 Mich. App. 274, 278; 705 NW2d 136 (2005), aff’d 480 Mich. 75 (2008),
a “broom tractor” and a “tractor mower” performing roadside maintenance, Regan v Washtenaw
Co Rd Comm’rs (On Remand), 257 Mich. App. 39, 47-48; 667 NW2d 57 (2003), and a tractor
pulling a wagon with passengers for hayrides, Yoches v Dearborn, 320 Mich. App. 461, 474; 904
NW2d 887 (2017), are “motor vehicles” for purposes of MCL 691.1405. In the latter case, this
Court rejected the municipal defendant’s argument that tractors and hay wagons were most
typically found on farms and not roadways, emphasizing that “binding caselaw is quite clear that
the ‘primary function’ of a vehicle does not control the analysis.” Yoches, 320 Mich. App. at 474.
We note that it is a matter of common, everyday experience in farming and rural communities that
tractors are commonly, if perhaps seasonally and not necessarily daily, found on roadways.

       There is no dispute that snowmobiles are motor-driven. There is also no contention that
snowmobiles are automobiles, trucks, or buses. The question is whether they are “similar motor-
driven conveyances.” Applying the above principles, we must consider whether a snowmobile is


                                                  -3-
more like a tractor or an excavator, which would make it a motor vehicle triggering the immunity
exception, or more like a golf cart or forklift, which would not. There is no doubt snowmobiles
are physically capable of operating on roads; moreover, they are capable of travelling extended
distances like tractors, the excavator at issue in Wesche, and conventional automobiles—and in
contrast to much more limited machinery like golf carts and forklifts. Thus, snowmobiles are
physically more analogous to automobiles than not.1

       Defendants argue that snowmobiles neither typically, nor usually legally, travel on public
roadways as part of normal operations. However, as noted, a conveyance’s primary intended
purpose does not determine whether it is a motor vehicle for purposes of the motor-vehicle
exception to governmental immunity. Similarly, defendants argue that snowmobiles are not meant
to operate on public roadways. We are doubtful that this is accurate.2 In any event, whether
snowmobiles are intended to operate on roadways ignores a critical part of the requisite analysis.
As discussed in the now-precedential partial dissent from this Court’s opinion in Overall, the
question is whether the conveyance is intended to operate on or alongside the roadway.

        Defendants cite MCL 324.82119(1), which prohibits the use of snowmobiles on public
highways, but which also sets forth exceptions. Some of those exceptions only permit
snowmobiles to cross roads. However, under MCL 324.82119(1)(a) and (b), snowmobiles are
explicitly permitted to travel within highway right-of-ways unless explicitly and specifically
prohibited by the DNR or the Michigan Department of Transportation. Thus, snowmobiles are
clearly expected to operate alongside roadways. Under subsection (1)(c), snowmobiles may
operate on the roadway itself in order to cross bridges or culverts; and under subsection (1)(h),
they may be operated on roadways for special events. Finally, subsection (1)(f) specifically
permits snowmobiles to be operated on the shoulders of roads under some circumstances, with the


1
  We agree with our dissenting colleague’s observation that snowmobiles generally lack many of
the safety features now legally mandated in automobiles; but given the facts (1) that tractors also
generally lack many of those safety features, and (2) that most modern “complex safety systems”
like airbags and seatbelts were either not mandatory or not even available when MCL 691.1405
was enacted in 1964, we find complex safety features an irrelevant distinction. In contrast, our
dissenting colleague also observes that snowmobiles typically use skis and treads instead of tires.
We agree that is a noteworthy distinction, but we think it less important than the transportational
similarities between snowmobiles and automobiles.
2
  We also note that there is considerable state-by-state variation as to whether or when
snowmobiles may be driven on roads. See < http://www.snowmobilers.org/snowmobiling-laws-
and-rules.aspx >. This implies that, as with tractors, snowmobiles might be more or less
commonly found on roadways depending on region and season. Defendants rely on McDaniel v
Allstate Ins Co, 145 Mich. App. 603; 378 NW2d 488 (1985), which observed that under a now-
repealed part of the Motor Vehicle Code, snowmobiles were definitionally “not designed for
primary use on public highways.” McDaniel, 145 Mich. App. at 608, citing former MCL
257.1501(e). This holding in McDaniel is clearly no longer applicable, and in any event, given
the practical realities, we seriously doubt snowmobile manufacturers do not design snowmobiles
for use on public highways. As discussed, a conveyance’s primary use is not controlling.



                                                -4-
obvious expectation that such use will actually occur. Clearly, therefore, snowmobiles are capable
of more than incidental operation on roadways. Conversely, the golf cart operating near a
concession stand at a football game in Overall might be physically capable of driving on a road,
but golf carts are either specifically designed not to be used on roads or are designed as merely a
convenient alternative to walking.3

         Defendants finally argue that Pinney Bridge Road is not, in fact, a road, because it is listed
as a “Designated Snowmobile Trail” by the Department of Natural Resources. We do not think
that designation is dispositive. We are unaware of evidence, nor have defendants cited to any such
evidence, that Pinney Bridge Road is never accessible to automobiles. The low-quality scanned
images attached to defendants’ motion are of no value to this question. Insofar as we can
determine, defendants rely solely on Pinney Ridge Road having been designated as a snowmobile
trail. Notably, MCL 324.82119(1)(f) provides that “a highway in a county road system” may,
under some circumstances, be “designated and marked for snowmobile use.” This includes roads
that are actually snowplowed and, therefore, implicitly accessible to conventional automobile
traffic. Even presuming Pinney Ridge Road was, in fact, either de facto or de jure not traversable
by any vehicles other than snowmobiles, the record does not establish that a “designated
snowmobile trail” is necessarily not a roadway.

        Furthermore, we note that under the Vehicle Code, a “ ‘[r]oadway]’ means that portion of
a highway improved, designed, or ordinarily used for vehicular travel.” MCL 257.55. A “vehicle”
includes “every device in, upon, or by which any person or property is or may be transported or
drawn upon a highway.” MCL 257.79. Although the Vehicle Code may not be binding, we do
not think it irrelevant that a snowmobile would certainly constitute a “vehicle” and thus a
snowmobile trail would constitute a “roadway” under the Vehicle Code’s definitions.4
Furthermore, automobiles are not-uncommonly used off-road, and many of them are capable of
some degree of off-road usage with no aftermarket modifications. In any event, MCL 691.1405
requires a motor vehicle to be operated, but not necessarily on a roadway. Thus, how a proposed
motor vehicle is being used at the time of the injury is one of several relevant considerations when
determining whether it is a “motor vehicle.” Even if Pinney Bridge Road is not a “roadway,” that
fact would be relevant but not dispositive.5 We think it far more relevant that, at the time of the
injury, the snowmobiles were being used for a combination of transportational and recreational
purposes more akin to automobiles—albeit, perhaps, off-road automobiles—than limited
equipment like a golf cart or forklift. Irrespective of the nature of Pinney Ridge Road, we would



3
    See < https://en.wikipedia.org/wiki/Golf_cart >.
4
 Further suggesting that the Vehicle Code is not irrelevant, our Supreme Court has explained that
“because snowmobiles, albeit under limited circumstances, may be operated on highways,” it is
proper to charge a person under the OUIL provision of the Vehicle Code for operating a
snowmobile on a highway while intoxicated. People v Rogers, 438 Mich. 602, 607-608; 475 NW2d
717 (1991). Our Supreme Court thus explicitly recognized that snowmobiles do operate on
roadways, which indirectly supports the conclusion that they are motor vehicles.
5
 We agree with our dissenting colleague that the trial court erred by considering only the actual
use of the snowmobiles at the time of the injury.


                                                 -5-
find that the physical, design, and expected use characteristics of snowmobiles reveal them to be
“similar motor-driven conveyances” irrespective of whether Pinney Bridge Road was a public
roadway.

        Because the snowmobiles owned by the DNR and operated by its conservation officers in
the course of their governmental duties were motor-driven conveyances that could be expected to
be operated, under certain circumstances, on or alongside a roadway, we agree with plaintiffs and
the Court of Claims that they qualified as motor vehicles for purposes of the motor-vehicle
exception to governmental immunity under MCL 691.1405. We respectfully disagree with our
dissenting colleague that the above analysis ignores any of the requisite factors or considerations,
and we find nothing in the record to suggest that further fact-finding in the trial court would alter
our conclusion.

       Affirmed.

                                                              /s/ Amy Ronayne Krause
                                                              /s/ Douglas B. Shapiro




                                                -6-